Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 04/28/2020 is made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
2.	Claims 1-13, 15-21 are allowed. 
           The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Roese et al (U.S. Patent 7898977) and Abdel-Hafez et al (U.S. Patent 7058869) failed to teach or fairly suggest, receive a masked client model set, each masked client model of the masked client model set associated with a client device of a client device set, the client device set identified by a client device identifier set; select an aggregation masked model set from the masked client model set, wherein the aggregation masked model set is associated with a selected device identifier set associated with the client device identifier set; generate a masked updated global model based on at least the aggregation model set; transmit, to a mask combiner system, a selected client model indicator based on at least the selected device identifier set and the aggregation masked model set; and distribute, to the client device, the masked updated global model or an unmasked updated global model generated based on at least the masked updated global model. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 1-13, 15-21 are allowable over the prior art of record.
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       

Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8886794), (7167182), (7136062) and (6259705).
Conclusion
5.       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
06/14/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669